Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 12-17, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somervell (Pub. No.: US 2014/0272723) in view of Chang (Pub. No.: US 20130062709) and further in view of Ilzuka (Pub. No.: US 2007/0231583).
Re claim 8, Somervell, FIG. 7 teaches a method for forming a pattern, comprising: 
providing a first material (710) and a second material (720, FIG. 7A) in contact with the first material, wherein the first material and the second material have different radiation absorption rates; 
forming a blocking layer (730) over the first material and the second material; 
globally irradiating the blocking layer with an electromagnetic radiation to allow part of the blocking layer to turn into a crosslinked portion (760, FIG. ¶ [0093]-[0094]), wherein the remaining blocking layer forms a non-crosslinked portion (750), and the non-crosslinked portion covers the first material (710); and 

Somervell fails to teach the non-crosslinked portion is in direct contact with the first material to cover the first material.
Chang teaches the non-crosslinked portion (70U, FIG. 8B, ¶ [0047]) is in direct contact with the first material to cover the first material (52, note that the second material is 60).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of includes gap-fill keyholes between narrowly spaced disposable gate structures, as taught by Chang, ¶ [0005]. 
	Moreover, Somervell/Chang fails to teach the blocking layer globally and directly receives the electromagnetic radiation.
Ilzuka teaches the blocking layer (5/4-a/4-b/4-c/3, Fig. 7, [0160], note that the cross link material 5 is including the (non-crosslinking) urethane resin as a binder, ¶ [0145]-[0146], [0293]) globally and directly receives the electromagnetic radiation (Fig. 7 → 8, ¶ [0210]-[0215]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing an excellent releasability of the non-cross linking material as taught by Ilzuka, ABSTRACT. 
Re claim 9, in the combination, Somervell, FIG. 7 teaches the method according to claim 8, wherein the first material (710) laterally surrounds the second material (720).
or a metal oxide core with organic ligands ([0045]-[0050]).
Re claim 13, in the combination, Somervell, FIG. 7 teaches the method according to claim 12, wherein the material of the blocking layer further comprises a cross-linking agent ([0045]-[0050]).
Re claim 14, in the combination, Somervell, FIG. 7 teaches the method according to claim 12, further comprising: removing the organic ligands in the blocking layer [0072].
Re claim 15, in the combination, Somervell, FIG. 7 teaches the method according to claim 14, wherein the organic ligands are removed through a plasma ashing process [0072].
Re claim 16, in the combination, Somervell, FIG. 7 teaches the method according to claim 8, wherein the electromagnetic radiation is provided by performing a laser annealing process or a rapid thermal process (RTP) ([0070], [0094], note that about 2 minutes to about 5 minutes are very fast and it considered as a rapid thermal process).
Re claim 17, in the combination, Somervell, FIG. 7 teaches the method according to claim 8, wherein the radiation absorption rate of the second material (720) is greater than (because it formed on top of) the radiation absorption rate of the first material (710).
Re claim 21, Somervell, FIG. 7 teaches a method for forming a pattern, comprising: 
providing a first material (710) and a second material (720) abutting the first material, wherein a radiation absorption rate of the second material (720) is greater than because it formed on top of) a radiation absorption rate of the first material (710); 
forming a blocking layer (730) over the first material and the second material, wherein a material of the blocking layer comprises a complex compound having a metal core with organic ligands ([0045]-[0050]); 
globally irradiating the blocking layer with an electromagnetic radiation to allow part of the blocking layer to turn into a crosslinked portion (760, FIG. ¶ [0093]-[0094]), wherein the remaining blocking layer forms a non-crosslinked portion (750), the non-crosslinked portion covers the first material (710) and the crosslinked portion covers the second material (720); and removing the non-crosslinked portion (750, FIG. 7C → 7D) while leaving the crosslinked portion (760) on the second material.
Somervell fails to teach a top surface of the first material is coplanar with a top surface of the second material.
Chang teaches a top surface of the first material (52, FIG. 8B, ¶ [0047]) is coplanar with a top surface of the second material (60, note that 70U is a non-crosslinked material).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of includes gap-fill keyholes between narrowly spaced disposable gate structures, as taught by Chang, ¶ [0005]. 
Moreover, Somervell/Chang fails to teach the blocking layer globally and directly receives the electromagnetic radiation.
Ilzuka teaches the blocking layer (5/4-a/4-b/4-c/3, Fig. 7, [0160], note that the cross link material 5 is including the (non-crosslinking) urethane resin as a binder, ¶ [0145]-[0146], [0293]) globally and directly receives the electromagnetic radiation (Fig. 7 → 8, ¶ [0210]-[0215]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing an excellent releasability of the non-cross linking material as taught by Ilzuka, ABSTRACT. 
Re claim 22, in the combination, Somervell, FIG. 7 teaches the method according to claim 21, wherein the metal core comprises metal halide, ¶ [0045].
Somervell differs from the invention by not disclosing wherein the metal core comprises aluminum, titanium, copper, nickel, gold, silver, tungsten, ruthenium, molybdenum, manganese, zirconium, hafnium, or alloys thereof.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 23, in the combination, Somervell, FIG. 7 teaches the method according to claim 21, wherein the organic ligands comprise benzoic acids, sulfonic acids, or methyl methacrylates [0075].
Re claim 24, in the combination, Somervell, FIG. 7 teaches the method according to claim 21, wherein the material of the blocking layer further comprises a cross-linking agent [0076].
Re claim 25, in the combination, Somervell, FIG. 7 teaches the method according to claim 21, further comprising: removing the organic ligands in the blocking layer [0072].
Re claim 26, in the combination, Somervell, FIG. 7 teaches the method according to claim 25, wherein the organic ligands are removed through a plasma ashing process [0072].
Re claim 27, in the combination, Somervell, FIG. 7 teaches the method according to claim 21, wherein the electromagnetic radiation is provided by performing a laser annealing process or a rapid thermal process (RTP) ([0070], [0094], note that about 2 minutes to about 5 minutes are very fast and it considered as a rapid thermal process).
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“Specifically, referring to paragraph [0145] of Ilzuka, it is stated that "the ink that constitutes the ink layer 3...is selected as appropriate in relation to the curable resin composition (i.e., uncured preparation). Specifically, it is preferable that the ink contain non-crosslinking resin as a binder resin.  For example, a thermoplastic (non-crosslinking) urethane resin is preferable." From here, it can be known that the non-crosslinking urethane resin is actually part of the ink layer 3 rather than the surface shaping layer 5. Moreover, referring to paragraph [0207]-[0214] of Ilzuka, the formation of the surface shaping layer 5 is described. Specifically, as described in paragraph [0210] of Ilzuka, "in the present invention, the uncured resin layer thus formed is irradiated with an ionization radiation such as an electron beam or ultraviolet ray to cure the uncured resin layer." From here, it can be known that the entire surface shaping layer 5 is subjected to the ionization radiation and the entire surface shaping layer 5 is cured. This fact is further confirmed in paragraph [0115] of Ilzuka, which stated that "a surface shaping layer 5 made of a crosslinked and cured product of an ionization radiation-curable resin composition." Furthermore, referring to FIGs. 5-8 of Ilzuka, the ink layer 3 and the ink 3a, 3b, 3c are embedded within the surface shaping layer 5. In other words, the ink layer 3 and the ink 3a, 3b, 3c are shielded by the surface shaping layer 5 when undergoing the ionization radiation process. This is why the ink 3a, 3b, 3c may still include non-crosslinking resin as a binder resin. Clearly, the ink layer 3 does not directly receive the ionization radiation. Since the ink layer 3 is being interpreted as part of the "blocking layer," it is apparent that the interpreted "blocking layer" of Ilzuka does not globally and directly receive the ionization radiation, for the reason that at least the ink layer 3 does not directly receives the ionization radiation. Therefore, it is deemed the interpreted "blocking layer" of Ilzuka at least fails to disclose the feature of "globally irradiating the blocking layer with an electromagnetic radiation such that the blocking layer globally and directly receives the electromagnetic radiation."  Moreover, as mentioned above, since the portion of the interpreted "blocking layer" which globally and directly receives the ionization radiation (i.e. the surface shaping layer 5) is being cross-linked entirely, the interpreted "blocking layer" also fails to satisfy the feature of "to allow part of the blocking layer to turn into a crosslinked portion, wherein the remaining blocking layer forms a non-crosslinked portion….
Based on the foregoing, it is deemed the combination of Somervell, Chang, and Ilzuka is improper. To take a step further, even if Somervell, Chang, and Ilzuka are combinable, the combined process of Somervell, Chang, and Ilzuka would still teach the portion globally and directly subject to the electromagnetic radiation to be cross-linked entirely, and thus fail to disclose the feature of "globally irradiating the blocking layer with an electromagnetic radiation such that the blocking layer globally and directly receives the electromagnetic radiation to allow part of the blocking layer to turn into a crosslinked portion, wherein the remaining blocking layer forms a non-crosslinked portion" recited in the current claims 8 and 21. 
Accordingly, it can be known that the mechanisms of Somervell, Chang, and  
Ilzuka are fundamentally different from the mechanism of the present application. Specifically, as described in paragraph [0019] of the present application, the mechanism for forming the crosslinked portion and the non-crosslinked portion is dependent on the radiation absorption rate of the material underlying the blocking layer. However, in Somervell, Chang, and Ilzuka, the mechanism for forming the crosslinked portion and the non-crosslinked portion is to cover a portion of the interpreted "blocking layer" such that only a portion the interpreted "blocking layer" is subjected to the radiation to form the crosslinked portion. As such, it is apparent that Somervell, Chang, and Ilzuka, either taken alone or in combination, at least fail to disclose the feature of "globally irradiating the blocking layer with an electromagnetic radiation such that the blocking layer globally and directly receives the electromagnetic radiation to allow part of the blocking layer to turn into a crosslinked portion, wherein the remaining blocking layer forns a non-crosslinked portion" recited in the current claim 8 and 21. 
Accordingly, it is submitted that Somervell, Chang, and Ilzuka fail to teach each and every limitation of the claimed invention. As such, independent claims 8 and 21 are patentable over Somervell, Chang, and Ilzuka, and thus should be allowed. For at least the same reasons, dependent claims 9, 12-17, and 22-27 also patently define over the prior arts as a matter of law (In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988))." Pages 7-10.


    PNG
    media_image1.png
    407
    926
    media_image1.png
    Greyscale


The Examiner respectfully submits that the globally ionization radiation went through material 4-c and directly contact the material 3-c which is causing the changing shape of material 3-c (FIG. 7 → 8 [as shown above]) which is contradicted with applicant’s argument as shown in the highlighted portion as shown above.
Furthermore, a reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant. In re Gurley, 27 F.3d 551,553 (Fed. Cir. 1994).
For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894